DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is not clear what the limitation “the metal is solidified blowing air” is requiring. For the purposes of this examination this limitation will be taken to require that the melted metal is solidified by blowing air. Clarification on this issue is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al (U.S. Patent # 6,763,576) in view of Riccio et al (U.S. Patent # 4,714,623).
	In the case of claim 1, Watchko teaches a method for manufacturing tooling in the form of manufacturing an electromagnetic interference (EMI) shielding cover for housing circuitry of an electronic device (Abstract). The method of Watchko comprised forming a shape in the form of a plastic enclosure part 16; forming a metallic plate over the shape/part 16 in the form of electric arc spraying a metal onto the part 16 to form shielding layer 14 and forming a structure in the form of a gasket 50 over the metallic plate/layer 14 (Column 3 Lines 20-37, Column 5 Line 54 through Column 6 Line 3, Column 7 Lines 6-9 and 37-56 and Figure 3).
	Watchko does not teach that material was removed from the metallic plate for obtaining the final tooling. However, as was discussed previously, Watchko taught a process wherein a resin surface was thermally sprayed with a metal coating to form an EMI shielding layer.
	Riccio teaches a process for thermally spraying a metal layer onto a resin surface to form an EMI shielding (Abstract and Column 9 Lines 23-51). Riccio further teaches that after the metal/copper layer was formed material from the layer was removed by sanding the surface to remove projections, edges and produce a smooth surface (Column 6 Lines 57-60).
	Based on the teachings of Riccio, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have removed by sanding material from the shielding layer/metallic plate of Watchko in order to remove projections and edges to produce a smooth surface.
	As for claims 2 and 7, Watchko teaches that the structure/gasket 50 was formed in an additive layer manufacturing process wherein an initial core element of polymer was provided and then coated with metal (Column 7 Lines 6-36). Watchko does not specifically teach that the structure/gasket was formed by wire-arc additive manufacturing but as discussed previously Watchko teaches having applied a metal layer onto a polymer surface by wire arc coating. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied the conductive metal coating on the polymer core element of the gasket of Watchko in view of Riccio by wire arc coating because this was a known coating process in the art for depositing a metal layer on a polymer surface.
	As for claims 3 and 4, Watchko teaches that the shape/enclosure part 16 was formed from polyurethane resin (Column 5 Lines 33-48).
	As for claims 5 and 6, Watchko teaches that the metallic plate/shielding layer 14 was formed on the shape/enclosure part 16 by electric art spraying a metal coating wherein an arc was applied between metal wire to melt the metal to form molten droplets which were solidified by blowing air (Column 7 Line 57 through Column 8 Line 45).
	As for claim 8, as was discussed previously, it would have been obvious to have removed material from the metallic plate/shielding layer of Watchko by milling/mechanizing by sanding.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al in view of Riccio et al as applied to claim 1 above, and further in view of Felix et al (U.S. Patent # 6,123,999).
	The teachings of Watchko in view of Riccio as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claims 9 and 10, neither Watchko nor Riccio teach having performed a simulation step prior to forming the structure which comprised simulating a thermal and deposition strategy.
	Felix teaches a process for forming a composite tool through thermal spraying (Abstract) wherein the thermal and deposition strategy in the form of production through thermal spraying was simulated prior to manufacturing (Column 16 Lines 6-17).
	Based on the teachings of Felix, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed a simulation step comprised of a thermal and deposition strategy prior to forming the structure/gasket of Watchko in view of Riccio in order to determine suitable production conditions during manufacturing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al in view of Riccio et al as applied to claim 1 above, and further in view of Grinberg et al (U.S. Patent # 7,273,669).
	The teachings of Watchko in view of Riccio as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither Watchko nor Riccio teach having released thermal stresses from the structure/gasket after forming. However, as was discussed previous, it would have been obvious to have formed the gasket/structure of Watchko in view of Riccio by thermally spraying a polymer core element with a metal coating.
	Grinberg teaches having formed an article by spraying a mold/article with molten metal wherein thermal stress of the article was relieved by cooling the article by blowing air on the article (Abstract and Column 4 Line 58 through Column 5 Line 4).
	Based on the teachings of Grinberg, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have relieved the thermal stress from the structure/gasket of Watchko in view of Riccio because this was a known step in the art for cooling a structure coated by thermal spraying.

Conclusion
	Claims 1 through 11 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712